DETAILED ACTION
This action is responsive to remarks and pre-appeal conference request filed on 12/23/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1, 3, 15-20 and 25-29 are pending in this Office Action. Claims are not currently amended. Claims 1, 19 and 20 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Remarks & Arguments
Applicant's arguments regarding the teachings of the combination of Perlman, Kight, Maguire and Pan are persuasive, hence rejection of the claims under 35 USC 103 is withdrawn.
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 15-20 and 25-29 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 19 and 20 recite:
“identifying, by the account association entity server, on the basis of first account association request message, a first source account identifier which corresponds to the first user account and a first target account identifier which corresponds to the second user account, wherein the first target account identifier is identified using the received account identification data corresponding to the second user account; 
identifying, by the account association entity server, on the basis of the second account association request message, a second source account identifier which corresponds to the second user account and a second target account identifier which corresponds to the first user account, wherein the second target account identifier is identified using the received account identification data corresponding to the first user account; 
having received the first account association request message and the second account association request message, determining a match between the first source account identifier and the second target account identifier, and determining a match between the second source account identifier and the first target account;
on the basis of the determined matches between the first source account identifier and the second target account identifier, and between the second source account identifier and the first target account identifier, establishing a relationship between the first user account and the second user account.”
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, “a computer readable medium”, “a non-transitory computer readable medium” and “a computing device”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the generic computer components, these limitations in the context of these claims encompasses manually/mentally reading a request message to identify account identifiers, determining a match between two opposing requests and establish relationships between users/accounts. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

This judicial exception is not integrated into a practical application because:
The claims recite additional elements “a processor”, “a computer readable medium”, “a non-transitory computer readable medium” and “a computing device” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims recite additional elements of:
“receiving, by an account association entity server, a first account association request message in relation to a first user account from a first user device of a first user in an account based system, the first account association request message comprising account identification data corresponding to a second user account in the account based system, the account identification data corresponding to the second user account being an e-mail address or a phone number of a second user; 
receiving, by the account association entity server, a second account association request message in relation to the second user account from a second user device of the second user, the second account association request message comprising account identification data corresponding to the first user account, the account identification data corresponding to the first user account comprising an e-mail address or a phone number of the first user; and 
adding account information for the first user account to the second user account, or by adding account information for the second user account to the first user account, wherein the account information comprises a list of payees, wherein the first user account is a first user bank account and the second user account is a second user bank account, and wherein the account identification data corresponding to the first user account was obtained by the second user device from the first user device before the second account association request message is received by the account association entity server.”
 which taken individually amounts to adding insignificant extra solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, claims 1, 19 and 20 are directed to an abstract idea.

Claims 1, 19 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a computer readable medium”, “a non-transitory computer readable medium” and “a computing device” amount to no more than mere instructions to apply the 
Further, the extra solution activity of “receiving, by an account association entity server, a first account association request message in relation to a first user account from a first user device of a first user in an account based system, the first account association request message comprising account identification data corresponding to a second user account in the account based system, the account identification data corresponding to the second user account being an e-mail address or a phone number of a second user; 
receiving, by the account association entity server, a second account association request message in relation to the second user account from a second user device of the second user, the second account association request message comprising account identification data corresponding to the first user account, the account identification data corresponding to the first user account comprising an e-mail address or a phone number of the first user; and 
adding account information for the first user account to the second user account, or by adding account information for the second user account to the first user account, wherein the account information comprises a list of payees, wherein the first user account is a first user bank account and the second user account is a second user bank account, and wherein the account identification data corresponding to the first user account was obtained by the second user device from the first user device before the second account association request message is received by the account association entity server” simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize receiving or transmitting data over a network and storing and retrieving information in memory as few of the well-understood, routine and conventional activities (see MPEP 2106.05(d)(II).
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an 

Regarding dependent claims 3, 15-18 and 25-29: 
Claim 3 recites additional elements/limitations “transmitting, in response to receipt of the first account association request message, an account association query message, wherein the second account association request message is received in response to transmission of the account association query message, wherein the account association query message is transmitted using the first target account identifier” which taken individually amounts to adding insignificant extra solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, the extra solution activity simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize receiving or transmitting data over a network as one of the well-understood, routine and conventional activities (see MPEP 2106.05(d)(II). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception.

Claim 15 recites elements/limitations “wherein the first user account and the second user account are each held with a financial institution” which further elaborate on data used in the matching of requests. This element also falls within the “Mental Processes” grouping of abstract ideas. This claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.

Claim 16 recites limitation “establishing the relationship between the first user account and the second user account” which is similar to limitation in the independent claims identified as abstract “Mental Processes” grouping of abstract ideas. Claim 16 further recites additional element/limitation “adding the first user account to a list of user accounts associated with the second user account” which further elaborates on the insignificant extra solution activity identified above in the analysis of independent claims. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, the extra solution activity simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize storing and retrieving information in memory as few of the well-understood, routine and conventional activities (see MPEP 2106.05(d)(II). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception.

Claim 17 limitation “establishing the relationship between the first user account and the second user account” which is similar to limitation in the independent claims identified as abstract idea, thus similarly falls within the “Mental Processes” grouping of abstract ideas. Claim 16 further recites additional element/limitation “adding the second user account to a list of user accounts associated with the first user account” which further elaborates on the insignificant extra solution activity identified above in the analysis of independent claims. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, the extra solution activity simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize storing and retrieving information in memory as few of the well-understood, routine and conventional activities (see MPEP 2106.05(d)(II). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication 

Claim 18 recites element/limitation “performing an identity verification process in response to said determining, wherein the establishment of the relationship between the first user account and the second user account is performed on the basis of the identity verification process” which also falls within the “Mental Processes” grouping of abstract ideas. This element is akin to a manual ID check which allows for certain actions to be taken. This claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.

Claim 25 recites elements/limitations “wherein the account identification data corresponding to the second user account comprises the phone number” which further elaborate on the insignificant extra solution activity of storing data as identified above in the analysis of claim 1. This claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.

Claim 26 recites elements/limitations “wherein the account identification data corresponding to the first user account comprises the e-mail address” which further elaborate on the insignificant extra solution activity of storing data as identified above in the analysis of claim 1. This claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.

Claim 27 recites additional element/limitation “wherein the account identification data corresponding to the first user account was obtained by the second user device from the first user device via a communication channel that uses a packet based network before the second account association request message is received by the account association entity server” which adds insignificant extra solution activity to the judicial exception. Accordingly, this additional element does not storing and retrieving information in memory as few of the well-understood, routine and conventional activities (see MPEP 2106.05(d)(II). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception.

Claim 28 recites elements/limitations “receiving the account identification data, by the second user device from the first user device via a cellular communications network before the step of receiving the second account association request message” which adds insignificant extra solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, the extra solution activity simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize storing and retrieving information in memory as few of the well-understood, routine and conventional activities (see MPEP 2106.05(d)(II). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception.

Claim 29 recites elements/limitations “wherein the first user device is a first mobile phone and the second user device is a second mobile phone” which further elaborates on the generic computer component identified in the analysis of claim 1 above.  This element is recited at a high-level of generality 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception.
For these reasons, claims <dependent claims> are not patent eligible.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTY KIM whose telephone number is (571)270-7834. The examiner can normally be reached Monday-Thursday 8PM-12AM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTY KIM/
Examiner
Art Unit 2169



/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169